



Exhibit 10.3


*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
CHANGE ORDER FORM


DOE Regulation Change Impacts, RECON Schedule Change, Addition of Dry Flare
Connection, Fuel Gas Supply Transfer to Train 5 and East Meter Fuel Gas
PROJECT NAME:  Sabine Pass LNG Stage 3 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: May 4, 2015
CHANGE ORDER NUMBER: CO-00004


DATE OF CHANGE ORDER: February 18, 2016



--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1.
Per Article 6.1.B of the Agreement, Parties agree Bechtel will implement
Department of Energy (DOE) efficiency standards for electrical transformers
effective in 2016.

2.
Per Article 6.l.B of the Agreement, Parties agree Bechtel will be compensated
for additional support, coordination, and oversight needed as its soil
stabilization subcontractor, RECON, increases its work week to six days per
week, twelve hours per day (6xl2’s).

3.
Per Article 6.1.B of the Agreement, Parties agree Bechtel will add a 6” 150#
double block and bleed connection from the Stage 3 Dry Flare system. The
location of this change is depicted in Exhibit A REV 01 of this Change Order.

4.
Per Article 6.1.B of the Agreement, Parties agree Bechtel will design and
construct a tie-in location for the alternate supply of fuel gas for the Stage 3
GTGs upstream of a new actuated on-off valve on the proposed Transco-fed 36”
East Meter Pipeline that will tie into the lntraplant Feed Gas line between
Stages 1/2 and Stage 3. Additionally, Bechtel will include the GTG fuel gas
supply to the Stage 3 GTGs in the Stage 3 scope. This work includes the GTG Fuel
Gas Metering package, GTG Fuel Gas heaters, Associated valves, piping, tie-in,
control valves, and instruments.

a.
The scope of this change is depicted in Exhibit B of this Change Order.

5.
The following payment milestones in Attachment C of the Agreement will be
amended:

A. Payment Milestone: 9.05 - Start Work for Train 6 (site prep, rough grade)
    The milestone is hereby deleted.
B. Payment Milestone: 15.03 - 50% Complete of Train 6 (site prep, rough grade)
The milestone is hereby deleted.
C. Payment Milestone: 18.03 - Finish work for Train 6 (site preparation, rough
grade)
The milestone is hereby deleted
D. Payment Milestone: 22.01 - Finish Work on Soil Stabilization
The value of this milestone is hereby amended to $***.
6.
The overall cost breakdown for these scopes of work are detailed in Exhibit C of
this Change Order.

7.
Schedule C-1 (Milestone Payment Schedule) of Attachment C of the Agreement will
be amended by including the milestone(s) listed in Exhibit D of this Change
Order.








--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
2,987,000,000


Net change by previously authorized Change Orders (#0001-00041)
$
(40,323,656
)
The Contract Price prior to this Change Order was
$
2,946,676,344


The Contract Price will be (increased) by this Change Order in the amount of
$
5,480,631


The new Contract Price including this Change Order will be
$
2,952,156,975





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified):




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary). N/A




Adjustment to Payment Schedule: Yes. See Exhibit D


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials:
/s/ DV Contractor /s/ EL Owner




[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.


/s/ Ed Lehotsky
 
/s/ Dena Volovar
Owner
 
Contractor
Ed Lehotsky
 
Dena Volovar
Name
 
Name
VP LNG Projects
 
Project Manager
Title
 
Title
March 21, 2016
 
February 22, 2016
Date of Signing
 
Date of Signing






